Citation Nr: 0033488	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for a service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a January 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which, in pertinent part, denied service connection 
for PTSD.  This case also comes to the Board from a March 
1999 decision which granted service connection and a 
noncompensable rating for a left knee disability; the veteran 
appealed for a higher rating.  A personal hearing was held 
before an RO hearing officer in January 2000. 


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
Id. § 3(a) (to be codified as amended at 38 U.S.C. § 5103A).

In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist. 

I.  PTSD 

The veteran served on active duty in the Army from February 
1967 to January 1970, including service in Vietnam.  His DD 
Form 214 reflects that his primary military occupational 
specialty (MOS) was that of a personnel specialist, and does 
not reflect any combat citations or awards.  The veteran 
claims that he served in Vietnam as a combat engineer and 
that he has PTSD due to various traumatic incidents in 
service.  Medical records reflect that he has been diagnosed 
with PTSD.

The veteran's service personnel records, including his DA 
Form 20, are not associated with the claims file, and such 
should be obtained.  The RO should attempt to obtain the 
veteran's official military personnel file, and associate it 
with the claims file.  The RO should also obtain verification 
of all of the veteran's periods of military service, 
including his service in the Army Reserve.

The veteran has submitted several statements regarding his 
alleged in-service stressors, including a written statement 
received in May 1998.  Although the RO submitted some of the 
veteran's claimed stressors to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) for verification (a 
response was received from the USASCRUR in July 1999), it is 
unclear which claimed stressors were submitted.  All claimed 
stressors (with the veteran's service personnel records) must 
be submitted to the USASCRUR for verification prior to Board 
review.  

In this regard, it is noted that by a written statement dated 
in November 1999 and at his January 2000 RO hearing, the 
veteran reported that during service in Vietnam, he witnessed 
one US soldier kill another US soldier; and he specifically 
identified the soldier who was killed.  The RO has not 
attempted to verify this event, and as noted by the veteran's 
representative, the RO must attempt to do so.  At his RO 
hearing, the veteran provided further information regarding 
another claimed stressor which he previously reported in May 
1998, and specifically identified another US soldier whom he 
apparently witnessed being killed.  The RO should attempt to 
verify this event.

At a September 1998 VA psychiatric examination, the examiner 
indicated Axis I diagnoses of PTSD and alcohol abuse.  It is 
unclear which alleged stressors the examiner considered when 
diagnosing PTSD.  If any of the veteran's claimed stressors 
are verified, another VA psychiatric examination should be 
performed.  The examiner should be informed of the verified 
stressors, and should clearly identify the claimed events 
which are considered stressors supporting any diagnosis of 
PTSD.

The veteran has reported ongoing VA psychiatric treatment.  
It appears that additional VA medical records reflecting 
psychiatric treatment may be available, and the Board finds 
that the RO should attempt to obtain all VA and non-VA 
medical records reflecting treatment for PTSD dated since the 
veteran's separation from service.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Moreover, a January 2000 VA social 
worker's note shows that the veteran was then applying for 
disability benefits from the Social Security Administration 
(SSA).  The RO should determine whether the veteran has been 
awarded such benefits, and if he has, should obtain a copy of 
the SSA decision and the medical records supporting such 
decision.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 __ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

II.  Left Knee Disability 

With respect to the veteran's claim for a higher initial 
rating for his service-connected left knee disability, the 
Board notes that the veteran last underwent a VA compensation 
examination to evaluate the level of severity of such 
disability in May 1998; consequently, it is the judgment of 
the Board that a current VA examination, with X-ray studies, 
is warranted.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 
1 Vet. App. 121 (1991).  The examiner should be asked to 
determine the severity of the veteran's service-connected 
left knee disability, should note for the record any 
objective evidence of pain referable to the left knee, and 
should assess the degree of additional limited motion or 
other functional impairment during use or flare-ups due to 
such pain, in accordance with DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Prior to the examination, any ongoing medical 
records should be obtained.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5103); Murincsak, supra.

Finally, the Board notes that by at a May 1998 VA 
examination, the examiner indicated that the veteran has 
degenerative joint disease of the left knee.  Recent 
precedent opinions of the VA General Counsel have held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of a knee (38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5010) and for instability of a 
knee (38 C.F.R. § 4.71a, Diagnostic Code 5257).  VAOPGCPREC 
9-98 and 23-97.  After the above development has been 
completed, the RO should readjudicate the veteran's claim for 
a higher rating for a left knee disability, with 
consideration of the possible application of VAOPGCPREC 9-98 
and 23-97, and with consideration of DeLuca, supra.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the Act 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
and 00-92, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued should also be considered.

2.  The RO should contact the National 
Personnel Records Center, and attempt to 
obtain a copy of the veteran's DA Form 20 
and his official military personnel file.  
The RO should also verify all periods of 
the veteran's service in the Army 
Reserve, and attempt to obtain any 
additional service medical records.  Such 
should be associated with the claims 
file.

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a psychiatric disorder 
since separation from service, or for a 
left knee disability since 1999.  The RO 
should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file.

The veteran should also be asked to 
submit any additional service medical 
records he may have in his possession, as 
well as any pertinent lay statements.  In 
addition, if the veteran is receiving 
disability benefits from the SSA, the SSA 
should be contacted and asked to furnish 
any administrative decision and 
underlying medical records used as a 
basis to award such benefits.  The RO 
must inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

With regard to the veteran's stressors, 
the veteran should note when he was 
assigned duty as a combat engineer, 
whether he received any special training 
for this job, the circumstances behind 
his performing outside his assigned 
specialty of personnel specialist; 
whether his personnel records would show 
this change of specialty; and whether any 
change in duty specialty was temporary or 
permanent.  With regard to witnessing any 
individuals killed or wounded, the 
veteran should note the first and last 
names of the casualty; the approximate 
date of the incident; the unit of the 
individual killed or wounded; the unit to 
which he was assigned at he time; his 
proximity to the individual at the time; 
and the reason for his being at that 
location.  With regard to any saper 
attacks, the veteran should note the 
frequency of the attacks, whether there 
were casualties from the veteran's unit; 
the names of the casualties; and whether 
the veteran was involved with the direct 
effects of the attacks.

4.  The RO should forward all of the 
veteran's statements of alleged service 
stressors (along with copies of his 
service personnel records and any other 
relevant evidence) to the USASCRUR, and 
request that organization investigate and 
attempt to verify the alleged stressors.  
The RO should clearly indicate in the 
claims file the claimed stressors which 
have been submitted to the USASCRUR.  To 
verify daily personnel actions such as 
wounded in action, killed in action, 
missing in action or transfers, the RO 
should order the appropriate morning 
reports from the NPRC, Attn:  NCPMR-0, 
for the relevant periods of time.

5.  If any service events (which the 
veteran alleges to be stressors) are 
verified, then the RO should schedule the 
veteran for a VA psychiatric examination 
to diagnose or rule out PTSD, in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The claims 
folder should be provided to and reviewed 
by the examiner.  The RO should inform 
the examiner of the stressors which have 
been verified.  If PTSD is diagnosed, the 
doctor should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
the doctor should fully explain why the 
stressors are considered sufficient under 
the DSM-IV. 

6.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate the level of severity of his 
left knee disability.  The range of 
motion of the left knee should be noted 
in degrees.  The examiner should also 
note whether there is any left knee 
instability; and, if so, it should be 
classified as mild, moderate or severe.  
All necessary tests should be performed, 
including X-ray studies.  The claims 
folder must be provided to and reviewed 
by the doctors prior to the examination.  
All clinical findings must be reported in 
detail in the examination report.

The examiner should determine whether the 
left knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

The examiner should note any objective 
evidence of pain referable to the left 
knee, and should opine as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

7.  After ensuring that the above actions 
have been completed, to include 
compliance with the Veterans Claims 
Assistance Act of 2000, The RO should 
review the claims for service connection 
for PTSD and for a higher rating for a 
left knee disability.  If the claims 
remain denied, then a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



